Citation Nr: 0533161	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pelvic fracture.
 
2.  Entitlement to service connection for a pelvic fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1984 to October 
1984 and from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2005.  A 
transcript of the veteran's hearing has been associated with 
the record.

The issue of entitlement to service connection for a pelvic 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a pelvic fracture was denied in a 
July 1994 rating decision.  The veteran was informed of the 
determination and of the right to appeal.  He did not appeal 
within one year of date of notification.  The determination 
was confirmed in a June 1996 rating decision.
 
2.  The evidence received since the last final decision is 
relevant and probative of the issue at hand.


CONCLUSION OF LAW
The July 1994 and June 1996 rating decisions are final.  New 
and material evidence sufficient to reopen the claim of 
entitlement to service connection for pelvic fracture has 
been received.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2001, after the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A letter dated in 
February 2002 instructed the veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  A Statement of 
the Case, issued in June 2004, provided notice to the veteran 
of the evidence necessary to support his claim.  The 
Statement of the Case also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  The veteran has 
been afforded the opportunity to testify before the 
undersigned.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection for a pelvic fracture was previously 
addressed in July 1994 and June 1996 rating decisions.  The 
veteran was informed of the decisions and of the right to 
appeal.  The veteran did not appeal and the decisions became 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).
 
At the time of the prior decisions, there was an allegation 
of an in-service fracture and post service evidence of 
residuals of an injury.  However, there was no confirmation 
of the in-service fracture and the veteran's allegation was 
not accepted by the AOJ.
 
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.160(d), 38 
C.F.R. § 20.302(a) (2005).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  38 C.F.R. § 3.156(c)

The Board notes that the legal standard of what constitutes 
"new and material" evidence has been amended.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001. 66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
August 10, 2001, the amended regulations pertaining to new 
and material evidence are not for application.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  
 
Since the prior final determination, the veteran has 
submitted a service department document, DD Form 689, 
Individual Sick Slip, dated in July 1984.  The document 
reflects that there had been an injury that had been in line 
of duty.  A subsequent DD Form 689, dated in August 1984 
established that there had been a right inferior ramus 
fracture that was healing.
 
Previously, the AOJ had rejected the veteran's assertion that 
there had been an 
in-service injury.  Based upon the reasons for the prior 
denial, the added service department record is relevant, 
probative and clearly cures one of the evidentiary defects 
that had existed at the time of the prior denial.  
Accordingly, the claim is reopened.





ORDER

The Board having determined that new and material evidence 
has been received, the veteran's application to reopen the 
claim of entitlement to service connection for a pelvic 
fracture is granted.


REMAND

In 1994, a VA examination was conducted by a physician.  He 
concluded that there were residuals of a pelvic fracture, to 
include pain.  Also identified was shortening of an extremity 
which may have been due to a pelvic tilt.  The examiner did 
not establish whether the pelvic tilt was associated with the 
in-service injury.  Subsequently, another VA examination was 
conducted.  There was mild osteopenia and a bone island on X-
ray examination.  The physical examination was less thorough 
than the 1994 examination and was not adequate for the 
purpose of determining whether there were residuals of the 
in-service injury 
 
In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a VA 
examination to determine the nature and 
extent of any currently present residuals 
of the veteran's in-service pelvic 
fracture, to include the previously 
diagnosed pelvic tilt, lower extremity 
shortening, and any associated pain.  The 
examiner should describe the nature and 
extent of any such residuals.  A complete 
rationale should accompany any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


